Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heidi Eisenhut (Applicant’s representative) on 2/15/2022.
The application has been amended as follows: 
In the Claims:
In the claims, all instances of “elongated board” have been deleted and replaced with --elongated platform-- (see lines 9, 10, 14 of claim 8; line 3 of claim 10; line 2 of claim 11; line 3 of claim 12; lines 9, 10, 14, 16 of claim 14; line 2 of claim 15; line 3 of claim 16; lines 9, 10, 14, 16, 20, 25 of claim 17).
In line 5 of claims 8, 14 and 17, “comprising an axle” has been deleted and replaced with --comprising a rigid axle--.
In lines 7-8 of claims 8, 14 and 17, “and a second wheel” has been deleted and replaced with --and a second outer wheel--.
In line 23 of claim 17, “secured to first upper post and a second end of the first spring is secured to the first lower post.” has been deleted and replaced with -- secured to the first upper post and a second end of the first spring is secured to the first lower post;--.
In lines 27-28 of claim 17, “secured to first upper post and a second end of the second spring is secured to the first lower post” has been deleted and replaced with -- secured to the second upper post and a second end of the second spring is secured to the second lower post--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 8, 14 or 17 as amended. In particular, Strand ‘738 discloses an elongated platform having an upper surface and an opposing lower surface; a rear truck assembly secured to the lower surface of the elongated platform, the rear truck assembly comprising: a skateboard truck comprising an axle having a first axle member (114) and a second axle member (116) extending outward from the sides of the elongated platform, where a first outer wheel (202) is attached to the first axle member and a second wheel (204) is attached to the second axle member; and a first spring (132) mounted between the elongated board and the first axle member; a second spring (132 on the other side) mounted between the elongated board and the second axle member; and a caster assembly comprising a wheel mount assembly and a center caster wheel (fig 4 including 122 and 118), the wheel mount assembly configured to detachably mount the center caster wheel to the bottom surface of the elongated board (at least fig 2B). However, Strand does not teach a driving assembly secured to the upper surface of the elongated platform; and handlebars secured to the driving assembly. As noted in the previous Office action, the prior art discloses vehicles with a driving assembly secured to the upper surface of the elongated platform; and handlebars secured to the driving assembly (at least Ibarra, Reginato, Treadway). Strand also discloses a bifurcated truck arrangement. The claim amendment reciting that the axle having a first axle member and a second axle member extending outward from the sides of the elongated platform is rigid teaches away from the bifurcated arrangement of Strand. Stillinger (fig 9), Gesmer (fig 4) and Crigler (fig 8) disclose rigid skateboard truck .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618